              12-12211-smb            Doc 353        Filed 08/19/19 Entered 08/19/19 06:57:23   Main Document
                                                                  Pg 1 of 16




1A
 101-7-TDR
 /2009
 /2010
 ary
 2 Services
                                                 UNITED STATES BANKRUPTCY COURT
                                                 SOUTHERN DISTRICT OF NEW YORK


               In Re:                                            §
                                                                 §
               PALMER, DOROTHY R.                                §      Case No. 12-12211 SMB
                                                                 §
                                   Debtor                        §

                               CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                               REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                               ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                       KENNETH P. SILVERMAN, chapter 7 trustee, submits this Final Account, Certification
               that the Estate has been Fully Administered and Application to be Discharged.

                       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
               and, if applicable, any order of the Court modifying the Final Report. The case is fully
               administered and all assets and funds which have come under the trustee’s control in this case
               have been properly accounted for as provided by law. The trustee hereby requests to be
               discharged from further duties as a trustee.

                      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
               discharged without payment, and expenses of administration is provided below:


               Assets Abandoned: 149,245.00                             Assets Exempt: 160,000.00
               (Without deducting any secured claims)

               Total Distributions to Claimants: 3,287,532.96           Claims Discharged
                                                                        Without Payment: 93,141.15

               Total Expenses of Administration: 1,330,718.83


                       3) Total gross receipts of $ 4,775,851.79 (see Exhibit 1), minus funds paid to the debtor
               and third parties of $ 157,600.00 (see Exhibit 2), yielded net receipts of $ 4,618,251.79 from
               the liquidation of the property of the estate, which was distributed as follows:




          UST Form 101-7-TDR (10/1/2010) (Page: 1)
        12-12211-smb             Doc 353        Filed 08/19/19 Entered 08/19/19 06:57:23          Main Document
                                                             Pg 2 of 16




                                                  CLAIMS            CLAIMS                CLAIMS                 CLAIMS
                                                SCHEDULED          ASSERTED              ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 2,853,212.69            $ 0.00        $ 3,287,532.96        $ 3,287,532.96

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                           NA      1,384,370.54           1,292,616.25          1,292,616.25

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                   NA        416,350.64             416,350.64                38,102.58

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                               9,514.35        15,397.59              13,689.28                     0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                                67,685.61        30,436.87              16,747.59                     0.00

TOTAL DISBURSEMENTS                               $ 2,930,412.65   $ 1,846,555.64         $ 5,026,936.72        $ 4,618,251.79


                 4) This case was originally filed under chapter 11 on 05/22/2012 , and it was converted
          to chapter 7 on 06/16/2016 . The case was pending for 38 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 08/02/2019                         By:/s/KENNETH P. SILVERMAN
                                                                           Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
          12-12211-smb             Doc 353         Filed 08/19/19 Entered 08/19/19 06:57:23                 Main Document
                                                                Pg 3 of 16




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                     $ AMOUNT
                                                                          TRAN. CODE1                                  RECEIVED

COOPERATIVE SHARES -832 BROADWAY,
NO. 3, NYC                                                                   1110-000                                    4,763,000.00

INTEREST IN 239 OLMSTEAD HILL RD.,
WILTON, CT                                                                   1110-000                                       10,000.00

T/O OF FUNDS FROM CH. 11 SPECIAL
COUNSEL                                                                      1229-000                                        2,851.79

TOTAL GROSS RECEIPTS                                                                                                   $ 4,775,851.79
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                          UNIFORM           $ AMOUNT
                                                                                                    TRAN. CODE            PAID

DOROTHY R. PALMER                                  Exemptions                                        8100-002             157,600.00

TOTAL FUNDS PAID TO DEBTOR &                                                                                             $ 157,600.00
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                 CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE     (from Form 6D)

              JPMorgan Chase 3415 Vision
              Drive Columbus, OH 43219                                   0.00                  NA                 NA              0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
         12-12211-smb            Doc 353         Filed 08/19/19 Entered 08/19/19 06:57:23              Main Document
                                                              Pg 4 of 16




                                                UNIFORM         CLAIMS
                                                                                 CLAIMS             CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.       SCHEDULED                                               CLAIMS PAID
                                                                                ASSERTED           ALLOWED
                                                 CODE       (from Form 6D)

            JPMORGAN CHASE                      4210-000        2,853,212.69               0.00       3,287,532.96      3,287,532.96

TOTAL SECURED CLAIMS                                          $ 2,853,212.69              $ 0.00    $ 3,287,532.96    $ 3,287,532.96


            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
              PAYEE                       TRAN.                                                                      CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                          CODE

TRUSTEE
COMPENSATION:KENNETH P.
SILVERMAN, ESQ.                           2100-000                     NA         161,797.55          161,797.55         161,797.55


SILVERMANACAMPORA LLP                     2300-000                     NA             237.85               237.85             237.85


830-832/834 BROADWAY
OWNER'S CORPO                             2410-000                     NA          17,093.52            11,791.94          11,791.94


EMPIRE NATIONAL BANK                      2600-000                     NA          25,719.39            25,719.39          25,719.39


SDNY CLERK OF THE COURT                   2700-000                     NA             350.00               350.00             350.00


UNITED STATES TREASURY                    2810-000                     NA         443,394.00          443,394.00         443,394.00


NEW YORK STATE INCOME TAX                 2820-000                     NA         223,847.00          223,847.00         223,847.00


THE UNITED STATES TRUSTEE
OFFICE                                    2950-000                     NA           1,015.18             1,015.18           1,015.18


WILMINGTON SAVINGS FUND
SOCIETY                                   2990-000                     NA         237,182.82                 0.00               0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 4)
          12-12211-smb            Doc 353        Filed 08/19/19 Entered 08/19/19 06:57:23    Main Document
                                                              Pg 5 of 16




                                          UNIFORM
                                                         CLAIMS          CLAIMS            CLAIMS
               PAYEE                       TRAN.                                                           CLAIMS PAID
                                                       SCHEDULED        ASSERTED          ALLOWED
                                           CODE

ATTORNEY FOR TRUSTEE FEES
(OTHER
FIRM):SILVERMANACAMPORA
LLP                                        3210-000                NA              0.00      234,524.00        234,524.00


ATTORNEY FOR TRUSTEE FEES
(OTHER
FIRM):SILVERMANACAMPORA
LLP                                        3220-000                NA              0.00         1,576.84          1,576.84


ACCOUNTANT FOR TRUSTEE
FEES (OTHER FIRM):PARITZ &
CO., PA                                    3410-000                NA              0.00         5,362.50          5,362.50


AUCTIONEER/LIQUIDATOR FOR
TRUSTEE FEES:MALTZ
AUCTIONS, INC. D/B/A MALTZ                 3610-002                NA      183,000.00        183,000.00        183,000.00


ATTORNEY FOR DEBTOR
FEES:LEO FOX, ESQ.                         3701-000                NA        90,733.23              0.00              0.00

TOTAL CHAPTER 7 ADMIN. FEES                                     $ NA    $ 1,384,370.54    $ 1,292,616.25    $ 1,292,616.25
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                         CLAIMS          CLAIMS            CLAIMS
               PAYEE                       TRAN.                                                           CLAIMS PAID
                                                       SCHEDULED        ASSERTED          ALLOWED
                                           CODE

PRIOR CHAPTER ATTORNEY
FOR TRUSTEE/DIP FEES (OTHER
FIRM): LEO FOX, ESQ.                       6210-160                NA      362,485.00        362,485.00         33,173.03




      UST Form 101-7-TDR (10/1/2010) (Page: 5)
         12-12211-smb             Doc 353         Filed 08/19/19 Entered 08/19/19 06:57:23            Main Document
                                                               Pg 6 of 16




                                          UNIFORM
                                                              CLAIMS             CLAIMS             CLAIMS
               PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                            SCHEDULED           ASSERTED           ALLOWED
                                           CODE

PRIOR CHAPTER ATTORNEY
FOR TRUSTEE/DIP FEES (OTHER
FIRM): PETER J. GIMINO III, ESQ.           6210-160                     NA           48,375.00         48,375.00          4,427.07


PRIOR CHAPTER ATTORNEY
FOR TRUSTEE/DIP FEES (OTHER
FIRM): LEO FOX, ESQ.                       6220-170                     NA             4,614.26         4,614.26           422.28


PRIOR CHAPTER ATTORNEY
FOR TRUSTEE/DIP FEES (OTHER
FIRM): PETER J. GIMINO III, ESQ.           6220-170                     NA               876.38           876.38            80.20

TOTAL PRIOR CHAPTER ADMIN.                                           $ NA         $ 416,350.64      $ 416,350.64       $ 38,102.58
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                CLAIMS             CLAIMS
                                                 UNIFORM
                                                              SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                             CLAIMS PAID
                                                               (from Form       (from Proofs of    ALLOWED
                                                  CODE
                                                                   6E)              Claim)

             Internal Revenue Service PO
             Box 37004 Hartford, CT
             06176                                                  9,514.35                  NA              NA              0.00


             DEPARTMENT OF THE
000002-4A TREASURY                               5800-000                NA            15,397.59       13,689.28              0.00

TOTAL PRIORITY UNSECURED                                           $ 9,514.35        $ 15,397.59      $ 13,689.28           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS




      UST Form 101-7-TDR (10/1/2010) (Page: 6)
         12-12211-smb            Doc 353         Filed 08/19/19 Entered 08/19/19 06:57:23         Main Document
                                                              Pg 7 of 16




                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Citibank, N.A. - Citi
            AAdvantage World
            MasterCard Client Services,
            Inc. 3451 Harry S. Truman
            Blvd. St. Charles, MO 63301-
            4047                                                40,759.77                 NA              NA            0.00


            Foley's Pump Service, Inc. 30
            Miry Brook Broad Danbury,
            CT 06810                                             2,667.01                 NA              NA            0.00


            Internal Revenue Service
            Holtsville, NY 11712 Internal
            Revenue Service PO Box
            37004 Hartford, CT 06176-
            0004                                                 9,514.35                 NA              NA            0.00


            St. Vincent Hospital -
            Manhattan c/o Protocol 509
            Mercer Ave. Panama City, FL
            32401-2631                                             248.80                 NA              NA            0.00


            AMERICAN EXPRESS
000001      CENTURION BANK                      7100-000        14,495.68          14,498.67       14,498.67            0.00


            CONNECTICUT LIGHT
000003      AND POWER                           7100-000              NA                20.40          20.40            0.00


            DEPARTMENT OF THE
000002-4B TREASURY                              7100-000              NA           15,397.59        1,708.31            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
           12-12211-smb          Doc 353         Filed 08/19/19 Entered 08/19/19 06:57:23          Main Document
                                                              Pg 8 of 16




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

             CONSOLIDATED EDISON
000004-3     COMPANY OF NEW                     7200-000               NA               520.21         520.21             0.00

TOTAL GENERAL UNSECURED                                        $ 67,685.61        $ 30,436.87      $ 16,747.59           $ 0.00
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                        12-12211-smb                 Doc 353       Filed 08/19/19 010117
                                                                                                    Entered 08/19/19 06:57:23                                      Main Document
                                                                                                 Pg 9 of 16
                                                                              INDIVIDUAL ESTATE PROPERTY  RECORD AND REPORT                                                                                           Page:       1
                                                                                                            ASSET CASES                                                                                                 Exhibit 8
Case No:             12-12211       SMB     Judge: STUART M BERNSTEIN                                                                           Trustee Name:                     KENNETH P. SILVERMAN
Case Name:           PALMER, DOROTHY R.                                                                                                        Date Filed (f) or Converted (c):   06/16/16 (c)
                                                                                                                                               341(a) Meeting Date:               08/09/16
For Period Ending: 07/17/19                                                                                                                    Claims Bar Date:                   02/05/13



                                       1                                                    2                            3                          4                         5                                   6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                 Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by               Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. COOPERATIVE SHARES -832 BROADWAY, NO. 3, NYC                                        4,000,000.00                         996,787.31                                       4,763,000.00                      FA
 2. BANK ACCOUNT - CITIBANK                                                                  9,000.00                          9,000.00                                                0.00                     FA
 3. HOUSEHOLD FURNISHINGS - ANTIQUES - NYC APT.                                            73,225.00                          73,225.00                                                0.00                     FA
     INCLUDES FURNISHINGS, PAINTINGS, ART, SCULPTURES,
     PHOTOGRAPHIC EQUIPMENT, JEWELRY, FURS, WEARING
     APPAREL
 4. HOUSEHOLD FURNISHINGS - CT. RESIDENCE                                                  41,550.00                          36,550.00                                                0.00                     FA
 5. CITI RETIREMENT ACCOUNT - PENSION/401K                                                  Unknown                                 0.00                                               0.00                     FA
 6. .26% INTEREST IN SCHRODER, WERTHEIM & CO.                                                1,700.00                          1,700.00                                                0.00                     FA
 7. ACCOUNT RECEIVABLES                                                                      3,270.00                          3,270.00                                                0.00                     FA
 8. INTEREST IN DECEASED EX-SPOUSES' ESTATE                                                 Unknown                                 0.00                                               0.00                     FA
 9. INTEREST IN 239 OLMSTEAD HILL RD., WILTON, CT                                                0.00                               0.00                                          10,000.00                     FA
 10. JEWELRY                                                                               25,000.00                          24,000.00                                                0.00                     FA
 11. MERCEDES BENZ 300SE-1992                                                                5,500.00                          1,500.00                                                0.00                     FA
 12. T/O OF FUNDS FROM CH. 11 SPECIAL COUNSEL (u)                                                0.00                          2,851.79                                            2,851.79                     FA

                                                                                                                                                                                                 Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                     $4,159,245.00                     $1,148,884.10                                       $4,775,851.79                             $0.00
                                                                                                                                                                                                 (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   The Trustee filed his Final Report on February 12, 2019. The Trustee disbursed the Final Distribution on June 3, 2019,
   for which one distribution check remains un-cashed. Once the check clears the Trustee's account, the Trustee will move
   forward with his TDR, which is expected to be filed by August 15, 2019.




LFORM1                                                                                                                                                                                                                         Ver: 22.02
         UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                       12-12211-smb         Doc 353       Filed 08/19/19 010117
                                                                                           Entered 08/19/19 06:57:23                     Main Document
                                                                                       Pg 10  of 16
                                                                     INDIVIDUAL ESTATE PROPERTY  RECORD AND REPORT                                                             Page:      2
                                                                                                 ASSET CASES                                                                     Exhibit 8
Case No:            12-12211       SMB     Judge: STUART M BERNSTEIN                                                 Trustee Name:                      KENNETH P. SILVERMAN
Case Name:          PALMER, DOROTHY R.                                                                               Date Filed (f) or Converted (c):   06/16/16 (c)
                                                                                                                     341(a) Meeting Date:               08/09/16
                                                                                                                     Claims Bar Date:                   02/05/13
   Initial Projected Date of Final Report (TFR): 12/31/18   Current Projected Date of Final Report (TFR): 12/31/18




LFORM1                                                                                                                                                                                 Ver: 22.02
         UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                      12-12211-smb             Doc 353       Filed 08/19/19 Entered 08/19/19 06:57:23                                  Main Document
                                                                                          PgFORM
                                                                                             11 of2 16                                                                                               Page:   1
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                  Exhibit 9
  Case No:             12-12211 -SMB                                                                                                Trustee Name:                    KENNETH P. SILVERMAN
  Case Name:           PALMER, DOROTHY R.                                                                                           Bank Name:                       EMPIRE NATIONAL BANK
                                                                                                                                    Account Number / CD #:           *******4664 EARNEST MONIES ACCOUNT
  Taxpayer ID No:    *******1321
  For Period Ending: 07/17/19                                                                                                       Blanket Bond (per case limit):   $ 58,367,734.00
                                                                                                                                    Separate Bond (if applicable):


           1              2                             3                                                  4                                                    5                      6                 7
     Transaction      Check or                                                                                                             Uniform                                                   Account / CD
        Date          Reference               Paid To / Received From                         Description Of Transaction                  Tran. Code       Deposits ($)      Disbursements ($)        Balance ($)
                                                                                 BALANCE FORWARD                                                                                                                 0.00
          11/21/16        1       WIRE TRANSFER FROM JOSEPH CHETRIT              DEPOSIT FOR COOPERATIVE APT.          1110-000                                 320,500.00                               320,500.00
                                  C/O THE CHETRIT GROUP O/B/O JONATHAN           SUCCESSFUL BIDDER DEPOSIT ON 11/18/16
                                  CHETRIT                                        FOR PURCHASE OF COOPERATIVE SHARES OF
                                                                                 832 BROADWAY, APT. 3, NEW YORK, NY
          11/21/16        1       STERLING NATIONAL BANK                         JOSEPH CHETRIT BAL OF COOP DEPOSIT                       1110-000              320,000.00                               640,500.00
                                  O/B/O JONATHAN CHETRIT                         BALANCE OF DEPOSIT DUE FROM
                                                                                 SUCCESSFUL BIDDER FOR PURCHASE OF
                                                                                 COOPERATIVE SHARES OF 832 BROADWAY,
                                                                                 APT. 3, NEW YORK, NY
          03/28/17        1       WIRE TRANSFER FROM JOSEPH CHETRIT              DEPOSIT FOR COOPERATIVE APT.                             1110-000              228,750.00                               869,250.00
                                  C/O THE CHETRIT GROUP O/B/O JONATHAN           SUCCESSFUL BIDDER ADDITIONAL DEPOSIT
                                  CHETRIT                                        ON 3/27/17 FOR PURCHASE OF COOPERATIVE
                                                                                 SHARES OF 832 BROADWAY, APT. 3, NEW
                                                                                 YORK, NY
          08/22/17        1       WIRE TRANSFER FROM STERLING NATIONAL           BALANCE DUE ON PURCHASE OF COOP                          1110-000              903,070.40                              1,772,320.40
                                  BANK o/b/o JONATHAN CHETRIT
          08/22/17        1       WIRE TRANSFER FROM STERLING NATIONAL           PURCHASE OF COOPERATIVE SHARES                           1110-000            2,990,679.60                              4,763,000.00
                                  BANK o/b/o JONATHAN CHETRIT
 *        08/22/17     000100     830-832/834 BROADWAY OWNERS CORP.              PAYMENT DUE FOR OUTSTANDING                              2410-000                                     11,791.94        4,751,208.06
                                                                                 MAINTENANCE THROUGH AUGUST 30, 2017
 *        08/22/17     000100     830-832/834 BROADWAY OWNERS CORP.              PAYMENT DUE FOR OUTSTANDING                              2410-000                                     -11,791.94       4,763,000.00
                                                                                 amount changed per transfer agent. check not signed
                                                                                 by Trustee
 *        08/22/17     000101     830-832/834 BROADWAY OWNERS CORP.              PAYMENT DUE FOR OUTSTANDING                              2410-000                                     13,146.94        4,749,853.06
                                                                                 MAINTENANCE THROUGH AUGUST 30, 2017
 *        08/22/17     000101     830-832/834 BROADWAY OWNERS CORP.              PAYMENT DUE FOR OUTSTANDING                              2410-000                                     -13,146.94       4,763,000.00
                                                                                 Transfer agent emailed and advised that original
                                                                                 amount was accurate; this check voided and new
                                                                                 check drafted.

                                                                                                                                    Page Subtotals            4,763,000.00                    0.00
                                                                                                                                                                                                             Ver: 22.02
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                      12-12211-smb                Doc 353    Filed 08/19/19 Entered 08/19/19 06:57:23                                  Main Document
                                                                                          PgFORM
                                                                                             12 of2 16                                                                                                Page:   2
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                   Exhibit 9
  Case No:             12-12211 -SMB                                                                                                Trustee Name:                    KENNETH P. SILVERMAN
  Case Name:           PALMER, DOROTHY R.                                                                                           Bank Name:                       EMPIRE NATIONAL BANK
                                                                                                                                    Account Number / CD #:           *******4664 EARNEST MONIES ACCOUNT
  Taxpayer ID No:    *******1321
  For Period Ending: 07/17/19                                                                                                       Blanket Bond (per case limit):   $ 58,367,734.00
                                                                                                                                    Separate Bond (if applicable):


           1              2                             3                                                  4                                                    5                       6                 7
    Transaction       Check or                                                                                                             Uniform                                                    Account / CD
       Date           Reference               Paid To / Received From                         Description Of Transaction                  Tran. Code       Deposits ($)          Disbursements ($)     Balance ($)
          08/22/17     000102     830-832/834 BROADWAY OWNERS CORP.              PAYMENT DUE FOR OUTSTANDING                              2410-000                                       11,791.94       4,751,208.06
                                                                                 MAINTENANCE THROUGH AUGUST 30, 2017
          08/23/17                Transfer to Acct #*******4679                  Bank Transfer                                            9999-000                                    4,751,208.06                0.00
                                                                                 per Closing and Order approving sale of Debtor's
                                                                                 Cooperative Apartment

                                                                                                           COLUMN TOTALS                                      4,763,000.00             4,763,000.00                0.00
                                                                                                               Less: Bank Transfers/CD's                              0.00             4,751,208.06
                                                                                                           Subtotal                                           4,763,000.00               11,791.94
                                                                                                               Less: Payments to Debtors                                                      0.00
                                                                                                           Net
                                                                                                                                                              4,763,000.00               11,791.94




                                                                                                                                    Page Subtotals                        0.00         4,763,000.00
                                                                                                                                                                                                              Ver: 22.02
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                      12-12211-smb             Doc 353       Filed 08/19/19 Entered 08/19/19 06:57:23                                  Main Document
                                                                                          PgFORM
                                                                                             13 of2 16                                                                                                  Page:   3
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                     Exhibit 9
  Case No:             12-12211 -SMB                                                                                                Trustee Name:                      KENNETH P. SILVERMAN
  Case Name:           PALMER, DOROTHY R.                                                                                           Bank Name:                         EMPIRE NATIONAL BANK
                                                                                                                                    Account Number / CD #:             *******4679 MAIN ESTATE ACCOUNT
  Taxpayer ID No:    *******1321
  For Period Ending: 07/17/19                                                                                                       Blanket Bond (per case limit):     $ 58,367,734.00
                                                                                                                                    Separate Bond (if applicable):


           1              2                             3                                                  4                                                    5                        6                  7
     Transaction      Check or                                                                                                             Uniform                                                      Account / CD
        Date          Reference               Paid To / Received From                         Description Of Transaction                  Tran. Code       Deposits ($)         Disbursements ($)        Balance ($)
                                                                                 BALANCE FORWARD                                                                                                                    0.00
          08/23/17                Transfer from Acct #*******4664                Bank Transfer                                            9999-000            4,751,208.06                                 4,751,208.06
                                                                                 per Closing and Order approving sale of Debtor's
                                                                                 Cooperative Apartment
 *        08/28/17     000100     JPMORGAN CHASE BANK, N.A.                      PAYMENT IN FULL OF SECURED LIEN                          4210-000                                   3,295,140.93          1,456,067.13
                                                                                 PER ORDER DATED 8/25/17
          08/28/17     000101     DOROTHY R. PALMER                              PAYMENT IN FULL OF DEBTOR'S                              8100-002                                       150,000.00        1,306,067.13
                                                                                 HOMESTEAD EXEMPTION PER ORDER DATED
                                                                                 8/25/17
          09/01/17                EMPIRE NATIONAL BANK                           BANK SERVICE FEE                                         2600-000                                            863.01       1,305,204.12
 *        09/12/17     000100     JPMORGAN CHASE BANK, N.A.                      PAYMENT IN FULL OF SECURED LIEN                          4210-000                                   -3,295,140.93         4,600,345.05
                                                                                 secured lender figures changed. original check never
                                                                                 signed by Trustee or sent out. check reversed.
          09/12/17     000102     JPMORGAN CHASE BANK, N.A.                      PAYMENT IN FULL OF SECURED LIEN                          4210-000                                   3,287,532.96          1,312,812.09
                                                                                 PER ORDER DATED 8/25/17
          10/02/17                EMPIRE NATIONAL BANK                           BANK SERVICE FEE                                         2600-000                                           2,876.71      1,309,935.38
          10/06/17       12       THE GIMINO LAW OFFICE,                         T/O OF FUNDS - CH 11 SPEC COUNSEL                        1229-000                   2,851.79                              1,312,787.17
          11/01/17                EMPIRE NATIONAL BANK                           BANK SERVICE FEE                                         2600-000                                           1,950.65      1,310,836.52
          12/01/17     000103     MALTZ AUCTIONS, INC. d/b/a MALTZ               BROKER'S FEES FROM BUYER'S                               3610-002                                       183,000.00        1,127,836.52
                                  AUCTIONS                                       PREMIUM ON SALE OF COOPERATIVE
                                                                                 APARTMENT PER ORDER DATED 12/1/17
          12/01/17                EMPIRE NATIONAL BANK                           BANK SERVICE FEE                                         2600-000                                           1,885.45      1,125,951.07
          12/07/17        9       SELENE FINANCE                                 STLMT CLAIMS TO WILTON, CT PROPERTY                      1110-000               10,000.00                                 1,135,951.07
          01/02/18                EMPIRE NATIONAL BANK                           BANK SERVICE FEE                                         2600-000                                           1,720.58      1,134,230.49
          02/01/18                EMPIRE NATIONAL BANK                           BANK SERVICE FEE                                         2600-000                                           1,685.89      1,132,544.60
          03/01/18                EMPIRE NATIONAL BANK                           BANK SERVICE FEE                                         2600-000                                           1,520.40      1,131,024.20
          04/02/18                EMPIRE NATIONAL BANK                           BANK SERVICE FEE                                         2600-000                                           1,681.04      1,129,343.16
          05/01/18                EMPIRE NATIONAL BANK                           BANK SERVICE FEE                                         2600-000                                           1,624.48      1,127,718.68
          06/01/18                EMPIRE NATIONAL BANK                           BANK SERVICE FEE                                         2600-000                                           1,676.13      1,126,042.55


                                                                                                                                    Page Subtotals            4,764,059.85               3,638,017.30
                                                                                                                                                                                                                Ver: 22.02
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                      12-12211-smb             Doc 353       Filed 08/19/19 Entered 08/19/19 06:57:23                          Main Document
                                                                                          PgFORM
                                                                                             14 of2 16                                                                                         Page:     4
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                            Exhibit 9
  Case No:             12-12211 -SMB                                                                                        Trustee Name:                    KENNETH P. SILVERMAN
  Case Name:           PALMER, DOROTHY R.                                                                                   Bank Name:                       EMPIRE NATIONAL BANK
                                                                                                                            Account Number / CD #:           *******4679 MAIN ESTATE ACCOUNT
  Taxpayer ID No:    *******1321
  For Period Ending: 07/17/19                                                                                               Blanket Bond (per case limit):   $ 58,367,734.00
                                                                                                                            Separate Bond (if applicable):


           1              2                             3                                                  4                                            5                       6                  7
     Transaction      Check or                                                                                                     Uniform                                                     Account / CD
        Date          Reference               Paid To / Received From                          Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)
          07/02/18                EMPIRE NATIONAL BANK                           BANK SERVICE FEE                                 2600-000                                          1,619.65      1,124,422.90
          07/10/18     000104     SILVERMANACAMPORA LLP                          REIMBURSEMENT OF TRUSTEE'S                       2300-000                                           237.85       1,124,185.05
                                                                                 BOND PREMIUM FOR PERIOD 6/19/18-6/19/19
          08/01/18                EMPIRE NATIONAL BANK                           BANK SERVICE FEE                                 2600-000                                          1,671.07      1,122,513.98
          09/04/18                EMPIRE NATIONAL BANK                           BANK SERVICE FEE                                 2600-000                                          1,668.39      1,120,845.59
          10/01/18                EMPIRE NATIONAL BANK                           BANK SERVICE FEE                                 2600-000                                          1,612.42      1,119,233.17
          11/01/18                EMPIRE NATIONAL BANK                           BANK SERVICE FEE                                 2600-000                                          1,663.52      1,117,569.65
          11/13/18     000105     UNITED STATES TREASURY                         2017 FORM 1041-V                                 2810-000                                      443,394.00         674,175.65
                                                                                 EIN NO. XX-XXXXXXX - DOROTHY R. PALMER
          11/13/18     000106     NEW YORK STATE INCOME TAX                      NYS FORM IT-205-V                                2820-000                                      223,847.00         450,328.65
                                                                                 EIN NO. XX-XXXXXXX; 2017; DOROTHY R.
                                                                                 PALMER
          12/17/18     000107     DOROTHY R. PALMER                              PAYMENT IN FULL OF DEBTOR'S                      8100-002                                          7,600.00       442,728.65
                                  2560 SOUTH OCEAN BLVD, .#702                   ADDITIONAL HOMESTEAD EXEMPTION PER
                                  PALM BEACH, FL 33480                           STIP AND ORDER DATED 12/4/18
          06/03/19     000108     KENNETH P. SILVERMAN, ESQ.                     Chapter 7 Compensation/Expense                   2100-000                                      161,797.55         280,931.10
 *        06/03/19     000109     CLERK OF THE U.S. BANKRUPTCY COURT             FINAL DISTRIBUTION                               2700-000                                           350.00        280,581.10
                                  SOUTHERN DISTRICT OF NEW YORK
                                  1 BOWLING GREEN
                                  NEW YORK, NY 10004
          06/03/19     000110     THE UNITED STATES TRUSTEE OFFICE               FINAL DISTRIBUTION                               2950-000                                          1,015.18       279,565.92
                                  U.S. FEDERAL OFFICE BULDING
                                  201 VARICK STREET, SUITE 1006
                                  NEW YORK, NEW YORK 10014
          06/03/19     000111     SILVERMANACAMPORA LLP                          FINAL DISTRIBUTION                                                                             236,100.84             43,465.08
                                                                                        Fees                   234,524.00         3210-000
                                                                                        Expenses                1,576.84          3220-000
          06/03/19     000112     PARITZ & CO., P.A.                             FINAL DISTRIBUTION                               3410-000                                          5,362.50           38,102.58
                                  401 HACKENSACK AVENUE, 4TH FLOOR


                                                                                                                            Page Subtotals                        0.00         1,087,939.97
                                                                                                                                                                                                        Ver: 22.02
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                      12-12211-smb             Doc 353       Filed 08/19/19 Entered 08/19/19 06:57:23                             Main Document
                                                                                          PgFORM
                                                                                             15 of2 16                                                                                                     Page:      5
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                         Exhibit 9
  Case No:             12-12211 -SMB                                                                                           Trustee Name:                       KENNETH P. SILVERMAN
  Case Name:           PALMER, DOROTHY R.                                                                                      Bank Name:                          EMPIRE NATIONAL BANK
                                                                                                                               Account Number / CD #:              *******4679 MAIN ESTATE ACCOUNT
  Taxpayer ID No:    *******1321
  For Period Ending: 07/17/19                                                                                                  Blanket Bond (per case limit):      $ 58,367,734.00
                                                                                                                               Separate Bond (if applicable):


           1              2                             3                                                  4                                                 5                         6                         7
     Transaction      Check or                                                                                                        Uniform                                                              Account / CD
        Date          Reference               Paid To / Received From                          Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)             Balance ($)
                                  HACKENSACK, NJ 07601
          06/03/19     000113     LEO FOX, ESQ.                                  FINAL DISTRIBUTION                                                                                     33,595.31                    4,507.27
                                  630 THIRD AVENUE
                                  NEW YORK, NY 10017
                                                                                        Fees                   33,173.03             6210-160
                                                                                        Expenses                422.28               6220-170
          06/03/19     000114     PETER J. GIMINO III, ESQ.                      FINAL DISTRIBUTION                                                                                        4,507.27                       0.00
                                  1 PARK PLAZA, SUITE 600
                                  IRVINE, CA, 92614
                                                                                        Fees                   4,427.07              6210-160
                                                                                        Expenses                 80.20               6220-170
 *        06/11/19     000109     CLERK OF THE U.S. BANKRUPTCY COURT             FINAL DISTRIBUTION                                  2700-000                                               -350.00                    350.00
                                  SOUTHERN DISTRICT OF NEW YORK                  stop payment successful 6/11/19
                                  1 BOWLING GREEN
                                  NEW YORK, NY 10004
          06/11/19     000115     CLERK OF THE U.S. BANKRUPTCY COURT             FINAL DISTRIBUTION                                  2700-000                                               350.00                        0.00
                                  SOUTHERN DISTRICT OF NEW YORK                  REPLACES CHECK NO. 109
                                  1 BOWLING GREEN
                                  NEW YORK, NY 10004

                                                                                                           COLUMN TOTALS                                  4,764,059.85              4,764,059.85                           0.00
                                                                                                               Less: Bank Transfers/CD's                  4,751,208.06                      0.00
                                                                                                           Subtotal                                           12,851.79           4,764,059.85
                                                                                                               Less: Payments to Debtors                                            157,600.00
                                                                                                           Net
                                                                                                                                                              12,851.79           4,606,459.85
                                                                                                                                                                                   NET                           ACCOUNT
                                                                                                      TOTAL - ALL ACCOUNTS                           NET DEPOSITS             DISBURSEMENTS                      BALANCE
                                                                                            EARNEST MONIES ACCOUNT - ********4664                          4,763,000.00                   11,791.94                         0.00
                                                                                               MAIN ESTATE ACCOUNT - ********4679                              12,851.79              4,606,459.85                          0.00
                                                                                                                                                   ------------------------   ------------------------   ------------------------


                                                                                                                               Page Subtotals                        0.00                  38,102.58
                                                                                                                                                                                                                     Ver: 22.02
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                      12-12211-smb             Doc 353       Filed 08/19/19 Entered 08/19/19 06:57:23                    Main Document
                                                                                          PgFORM
                                                                                             16 of2 16                                                                                    Page:    6
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                       Exhibit 9
  Case No:             12-12211 -SMB                                                                                  Trustee Name:                    KENNETH P. SILVERMAN
  Case Name:           PALMER, DOROTHY R.                                                                             Bank Name:                       EMPIRE NATIONAL BANK
                                                                                                                      Account Number / CD #:           *******4679 MAIN ESTATE ACCOUNT
  Taxpayer ID No:    *******1321
  For Period Ending: 07/17/19                                                                                         Blanket Bond (per case limit):   $ 58,367,734.00
                                                                                                                      Separate Bond (if applicable):


          1               2                             3                                            4                                            5                       6                    7
    Transaction       Check or                                                                                               Uniform                                                      Account / CD
       Date           Reference               Paid To / Received From                    Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
                                                                                                                                                4,775,851.79             4,618,251.79                 0.00
                                                                                                                                          ==============           ==============        ==============
                                                                                                                                           (Excludes Account       (Excludes Payments          Total Funds
                                                                                                                                                   Transfers)             To Debtors)            On Hand




                                                                                                                      Page Subtotals                        0.00                  0.00
                                                                                                                                                                                                   Ver: 22.02
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 16)
